Mr. Justice Robb
delivered the opinion of the Court:
This interference also involves a self-soldering thermal cutout, and the issue is stated in the following counts:
“1. In apparatus of the class specified, the combination of a heat concentrating device, a small quantity or body of material adapted to be affected by heat generated in the heat concentrating device, circuit controlling means, a plurality of devices each adapted to engage the circuit controlling means, said devices being subject to said body or mass of material, and the circuit controlling means being adapted in successive operations to bring said devices one .after another into position for engagement.
“2. In apparatus of the class specified, the combination of a heat producing means, a rotary detent normally held against rotation by heat susceptible material, and circuit controlling means adapted to produce a relative turning between the heat producing means and the rotary detent, when the heat susceptible material is softened.”
It was stipulated that the record and testimony in Rolfe v. Kaisling [ante, 582], be used in this case. It follows that the decision will be the same.
' The decision of the Commissioner of Patents is affirmed, and the clerk of this court will certify this opinion and the proceedings in this court-to the Commissioner, as required by law.
Affirmed.